Citation Nr: 1119465	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a left knee meniscectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Tina L. Lucas, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which increased the evaluation of the Veteran's left knee meniscectomy to 20 percent, effective November 19, 2001.  The Veteran timely appealed that decision.

During the pendency of the appeal, the RO increased the Veteran's left knee meniscectomy to 30 percent disabling, effective November 19, 2001, in a July 2003 rating decision, at which time a temporary total evaluation for convalescence was also assigned from March 8, 2002 to April 30, 2002, under 38 C.F.R. § 4.30.  Thereafter, the Veteran's left knee meniscectomy was reassigned the 30 percent evaluation beginning May 1, 2002.  That July 2003 rating decision additionally assigned a 10 percent evaluation for left knee DJD, effective November 19, 2001.  

The appeal also derives from an October 2004 rating decision which, in pertinent part, denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); the Veteran timely appealed that decision.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased evaluation).

The Veteran testified in a hearing before a Decision Review Officer (DRO) in March 2006 from Columbia, South Carolina; a transcript of that hearing is associated with the claims file.  The Veteran had also stated that he wished a hearing before a Veterans Law Judge, but subsequently withdrew that request in an April 2007 correspondence.

Additionally, in a March 2009 rating decision, the Veteran was assigned an additional separate rating for a post-surgical scar of his left knee, evaluated as 10 percent disabling from November 22, 2005 to December 7, 2008, and reduced to a noncompensable rating beginning December 8, 2008.  That rating decision also proposed to reduce the Veteran's left knee meniscectomy from 30 percent to 10 percent disabling.  That reduction was finalized in a September 2009 rating decision, at which time the Veteran's left knee meniscectomy was reduced to 10 percent disabling, effective December 1, 2009.

This case was initially before the Board in July 2008, when it was remanded for further development.  This case was returned to the Board in June 2010 for further appellate review.  In the June 2010 Board decision, the Board decided that the Veteran's reduction of his left knee meniscectomy was improper and his 30 percent evaluation was restored.  Additionally, the Board denied entitlement to increased evaluations for the Veteran's left knee meniscectomy and left knee DJD in excess of 30 percent and 10 percent, respectively.  The Board additionally remanded an increased evaluation claim for a post-surgical left knee scar and TDIU for further development at that time.

The Veteran timely appealed the denial of the increased left knee claims to the United States Court of Appeals for Veterans Claims (Court) following the Board's final denial of those issues in June 2010.  In March 2011, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) agreed to jointly remand the increased left knee meniscectomy and DJD claims to the Board for further development.  In its March 2011 Court Order, the Court vacated the June 2010 Board decision and remanded the left knee claims back the Board for compliance with the Joint Motion for Remand.  The Joint Motion for Remand as well as the Court Order indicated that the Board decision as it pertained to the TDIU, left knee post-surgical scar claims, and the restoration of the 30 percent evaluation for left knee meniscectomy were undisturbed by the Court Order.

In compliance with the March 2011 Court Order, this case has been returned to the Board at this time for further appellate consideration.  In light of that the Joint Motion for Remand, the Board finds that additional development of this case is required.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of entitlement to service connection for a seizure disorder, to include as secondary to service-connected left knee disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

REMAND

The Joint Motion for Remand indicated that the Board failed to adequately discuss the lay evidence provided by the Veteran in light of his increased evaluation claims.  The Board notes that the Veteran's last VA examination was performed in December 2008.  The Board has also received a December 2010 correspondence from the Veteran which indicated that he was having difficulty performing tasks at work because his left knee was "always swollen or had fluid in it."

In light of the period of time since the Veteran's last examination and the Veteran's statements in a December 2010 correspondence which indicate a potential worsening of left knee symptomatology, the Board finds that in order to adequately evaluate the Veteran's left knee disabilities a new VA examination is necessary in this case.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the TDIU issue, which has not yet been returned to the Board for further appellate review, may potentially be impacted by the REMAND in this case; the RO should take all necessary steps to properly address any relevant evidence obtained due to this REMAND as it pertains to the Veteran's claim for entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for his left knee disorders since November 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA Joints examination to assess the impairment caused by the left knee disabilities.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Joints Examination.  The VA examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The VA examiner should specifically comment as to the Veteran's left knee extension, flexion, any ankylosis of the left knee, any lateral instability or subluxation of the left knee, and any arthritis of the left knee.  

Furthermore, the VA examiner should also comment on whether the Veteran's left knee lacks natural knee action (as analogous to symptomatology noted in 38 C.F.R. § 4.71a, Diagnostic Code 5164).

Also following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disabilities are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

If the Veteran is not precluded from obtaining and maintaining substantially gainful employment, the VA examiner should also render an opinion as to whether the Veteran's left knee disabilities would markedly interfere with his ability to perform employment.  The VA examiner should specifically discuss the Veteran's lay evidence of instability and his history of falling due to instability of the left knee, as well as his inability to climb objects, such as ladders and trucks.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluations in excess of 30 percent and 10 percent for left knee meniscectomy and left knee DJD, respectively.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  In such a supplemental statement of the case, the RO/AMC must specifically discuss the Veteran's lay statements-particularly in March 2006, December 2008, and December 2010-as they relate to entitlement to both a schedular and extraschedular evaluation for his increased left knee evaluation claims.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

